DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-14,16,18-20 are allowable. The restriction requirement , as set forth in the Office action mailed on 03/03/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 11-14 is withdrawn.  Claims 11-14 , directed to non elected group is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tyler Rexhouse on 8/26/2022.

Please amend claim 1 as following: An integrated circuit (IC) structure, comprising: a substrate; a gate structure over the substrate, the gate structure having a first gate sidewall and an opposite, second gate sidewall, and including a gate region and a gate dielectric layer formed under the gate region; a first spacer contacting the first gate sidewall of the gate structure; a second spacer contacting the opposite, second gate sidewall of the gate structure; and a source region and a drain region adjacent and on opposite sides of the gate structure, wherein the source region includes an upper source portion above the gate dielectric layer and having a first lateral width, and a lower source portion below the upper source portion and having a second lateral width greater than the first lateral width, and wherein the drain region includes an upper drain portion above the gate dielectric layer 

Please amend claim 2 as following: The IC structure of claim 1, wherein the second lateral width of the lower source portion is greater than substantially uniform lateral width of the drain region. 

Please amend claim 5 as following: The IC structure of claim 4, wherein the first source sidewall of the lower source portion is laterally offset from the first gate sidewall of the gate structure to a first lateral distance, and wherein the drain region has a first drain sidewall aligned with a second outer spacer sidewall of the second spacer and is laterally offset from the
second gate sidewall of the gate structure to a second lateral distance that is greater than
the first lateral distance.

Please amend claim 11 as following: An integrated circuit (IC) structure, comprising:
a substrate; a gate structure over the substrate, the gate structure having a first gate sidewall and an opposite, second gate sidewall, and including a gate region and a gate dielectric layer formed under the gate region; a first spacer contacting the first gate sidewall of the gate structure; a second spacer contacting the opposite, second gate sidewall of the gate structure; and a source region and a drain region adjacent and on opposite sides of the gate structure,
a source region and a drain region adjacent and on opposite sides of the gate structure, the drain region having a substantially uniform lateral width, and wherein the source region includes: a first source sidewall that is laterally offset from the first gate sidewall of the gate structure to a first lateral distance, an upper source portion above the gate dielectric layer and having a first lateral width, and a lower source portion below both the gate dielectric layer and the upper source portion, the lower source portion having a second lateral width greater than the first lateral width, wherein the drain region includes: a first drain sidewall that is laterally offset from the second gate sidewall of the gate structure to a second lateral distance that is greater than the first lateral distance, an upper drain portion above the gate dielectric layer 

Please amend claim 18 as following: The IC structure of claim 11, the second lateral width is wider than the drain region. 

Please amend claim 19 as following: A method of forming an integrated circuit (IC) structure, the method comprising: forming a gate structure over a substrate, the gate structure having a first gate sidewall on a first side of the gate structure, and a second gate sidewall on a second side of the gate structure opposite to the first side, and the gate structure further including a gate region and a gate dielectric layer formed under the gate region; forming a source region in a first opening including an undercut region adjacent to the first side of the gate structure, the source region includes an upper source portion above the gate dielectric layer and having a first lateral width, and a lower source portion below the upper source portion and having a second lateral width greater than the first lateral width; forming a drain region in a second opening adjacent to the second side of the gate structure, wherein the drain region has a uniform lateral width; the drain region includes an upper drain portion above the gate dielectric layer; and forming a first spacer contacting the first gate sidewall of the gate structure, and a second spacer contacting the second gate sidewall of the gate structure.



Allowable Subject Matter
Claims 1-14,16,18-20 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: a substrate; a gate structure over the substrate, the gate structure having a first gate sidewall and an opposite, second gate sidewall, and including a gate region and a gate dielectric layer formed under the gate region; a first spacer contacting the first gate sidewall of the gate structure; a second spacer contacting the opposite, second gate sidewall of the gate structure; and a source region and a drain region adjacent and on opposite sides of the gate structure, wherein the source region includes an upper source portion above the gate dielectric layer and having a first lateral width, and a lower source portion below the upper source portion and having a second lateral width greater than the first lateral width, and wherein the drain region includes an upper drain portion above the gate dielectric layer and wherein the drain region has a substantially uniform lateral width.

The following is the reason for allowance of claim 11, pertinent arts do not alone or in combination disclose: a substrate; a gate structure over the substrate, the gate structure having a first gate sidewall and an opposite, second gate sidewall, and including a gate region and a gate dielectric layer formed under the gate region; a first spacer contacting the first gate sidewall of the gate structure; a second spacer contacting the opposite, second gate sidewall of the gate structure; and a source region and a drain region adjacent and on opposite sides of the gate structure, a source region and a drain region adjacent and on opposite sides of the gate structure, the drain region having a substantially uniform lateral width, and wherein the source region includes: a first source sidewall that is laterally offset from the first gate sidewall of the gate structure to a first lateral distance, an upper source portion above the gate dielectric layer and having a first lateral width, and a lower source portion below both the gate dielectric layer and the upper source portion, the lower source portion having a second lateral width greater than the first lateral width, wherein the drain region includes: a first drain sidewall that is laterally offset from the second gate sidewall of the gate structure to a second lateral distance that is greater than the first lateral distance, an upper drain portion above the gate dielectric layer.

The following is the reason for allowance of claim 19, pertinent arts do not alone or in combination disclose: forming a gate structure over a substrate, the gate structure having a first gate sidewall on a first side of the gate structure, and a second gate sidewall on a second side of the gate structure opposite to the first side, and the gate structure further including a gate region and a gate dielectric layer formed under the gate region; forming a source region in a first opening including an undercut region adjacent to the first side of the gate structure, the source region includes an upper source portion above the gate dielectric layer and having a first lateral width, and a lower source portion below the upper source portion and having a second lateral width greater than the first lateral width; forming a drain region in a second opening adjacent to the second side of the gate structure, wherein the drain region has a uniform lateral width; the drain region includes an upper drain portion above the gate dielectric layer; and forming a first spacer contacting the first gate sidewall of the gate structure, and a second spacer contacting the second gate sidewall of the gate structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liao et al (US Pub No. 20120080721), Scheiper et al (US Pub No. 20120161238), Sosa Cortes et al (US Pub No. 20120261718), Cheng et al (US Pub No. 20190334011), Tseng et al (US Pub No. 20140252477).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895